None of the fact issues made by the application for habeas corpus herein seem to have been supported on the hearing, and our original opinion dealt only with the validity of the ordinance under which appellant was convicted, which was held invalid upon the proposition that it attempted to delegate to the Chief of Police of the City of San Antonio the right and power to prescribe the size, design, etc., of the taximeters made, by the terms of said ordinance, necessary of installment upon motor vehicles operated for hire upon the streets of said city.
Careful re-examination of said ordinance brings the writer to the conclusion that what might appear to be such delegation of power, is more apparent than real. The entire section B-6 pertaining to taximeters, is quoted in our original opinion, and *Page 280 
it will be noted that while it is required in the first paragraph of said section that each such vehicle shall have attached thereto a taximeter of standard size and design,"to be approved by the chief of police," it is further immediately said "who shall approve the same provided it meet the requirements of subdivisions (a), (b), (c), (d) and (e) of section B-6 of this ordinance." The five subdivisions referred to are also set out in our former opinion, and may be summarized as providing (a) that the taximeter on such vehicle shall upon inspection be found accurate; (b) that it shall be operated from the transmission of such vehicle; (c) that it shall not be more than 5% incorrect; (d) that it shall be so constructed as that a continuous light shall be thrown on the face of it when such vehicle is operated between sunset and sunrise; (e) its cover and gear must be intact, and it must be properly sealed under the direction of the chief of police, and in case the seal be broken, it must be inspected and resealed, and shall not be resealed and put again in operation, unless it meet the requirements of this ordinance. As noted above, when these five things are made to appear as present in any taximeter, — whatever its size or design otherwise, — it isto be approved by the chief of police.
Looking for a moment at the complaint lodged against appellant herein, upon which he stands convicted, we note that it charges appellant with operating for hire on the streets of San Antonio, Texas, a motor vehicle "without first installing in such motor vehicle a taximeter of standard size and designaccording to the requirements of subdivision (a), (b), (c), (d), and (e) of section B-6 of an ordinance," etc., being the ordinance in question. Manifestly the city authorities intended in the enactment of said ordinance, — and its language evidences such intendment, — that any taximeter coming up to the requirements of said five subdivisions above mentioned, should be held, for that reason, to be of standard make and design. In other words, no power was delegated or given the chief of police save that of determining whether such taximeter met the requirements of the five subdivisions of section B-6 above referred to, — each which requirement was made and enacted in detail by the lawmaking body of the city, and was not in any case delegated to such chief of police. So concluding, I am of opinion that we were in error in our original opinion, and the motion for rehearing of the respondent, — appellee herein, — should be granted, the judgment of reversal directing the release of the appellant be set aside, and the judgment of the trial court remanding appellant be affirmed. The other members of the court not agreeing to this, I most respectfully enter my dissent. *Page 281